Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). The closest references amongst those cited are considered to be the following: US Pub. No. 2016/0033221, US Pub. No. 2004/0200109, and US Pub. No. 2017/0051993. These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
 A system for providing alerts for ammunition resupply that includes a controller coupled to the server device, the controller running application software configured to: receive sensor information for the firearms from the signals received by the server, wherein the sensor information includes at least one measure of an ammunition level associated with each firearm; evaluate, via an event model, the sensor information, the event model being created by: selecting a plurality of monitored events; labeling information from a database with one or more of the monitored events including a discharge event, an ammunition level event and a resupply event, the information being collected via a sensor within the sensor types; grouping, for each item of labeled information, unlabeled information that is sensed temporally proximate to the monitored event by the sensor or another sensor within the sensor types; splitting the grouped data into a first portion and a second portion; training the event model using the first portion via machine learning; and evaluating the event model using the second portion; determine, via the evaluation, occurrence of one or more of the monitored events; and display, in response to determining that a monitored event will occur, 
Creating an event model for receiving sensory information of a firearm, the event model being created by: obtaining timestamped information from a first sensor type and a second sensor type, the first sensor type being coupled to a firearm; selecting a plurality of monitored events including a discharge event, an ammunition level event and a resupply event; labeling, in response to the timestamped information occurring contemporaneously with a respective one or more of the monitored events, the timestamped information with the respective one or more of the monitored events; grouping, for each item of labeled information, items of the timestamped information that are sensed temporally proximate to the monitored event by the sensor or another sensor within the sensor types; splitting the grouped data into a first portion and a second portion; training the event model using the first portion via machine learning; and evaluating the event model using the second portion; and determining, via the evaluation, occurrence of one or more of the monitored events; and displaying, in response to determining that a monitored event will occur, indicia communicating the occurrence of the one or more of the monitored events to a viewer via a human interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.